Citation Nr: 0609367	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
November 1973 and from June 1976 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2002 and January 2004 rating decisions.

The veteran submitted a letter from Dr. Lopez, dated in April 
2004, in which Dr. Lopez indicated that the veteran had PTSD 
as a result of his automobile accident during service.  A 
claim for service connection for PTSD is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric condition was most recently denied in a 
December 1998 rating decision, on the basis that new and 
material evidence had not been submitted to reopen the 
veteran's claim. 

2.  The evidence of record submitted since December 1998, 
fails to show that the veteran's psychiatric condition was 
either caused by or began during his military service.

3.  The veteran is service connected for scars of the face, 
rated 50 percent disabling; conjunctivitis, rated 10 percent 
disabling; a left index finger scar and a left forearm and 
wrist scar, each rated as non-compensably disabling.  

4.  The preponderance of the evidence is against a finding 
that the veteran is unemployable due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied service 
connection for a psychiatric condition is final; new and 
material evidence has not been submitted, and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302 (2005).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a psychiatric condition was most recently denied by a 
December 1998 rating decision, which is final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

The veteran's claim for service connection of a psychiatric 
disability was initially denied in 1981.  Subsequently, the 
veteran has been denied service connection on several 
occasions.  Since the most recent denial in December 1998, 
the evidence associated with the file includes Social 
Security Administration (SSA) records which included 
previously submitted VA and private treatment records, as 
well as an order granting the veteran disability compensation 
for a mental condition; a questionnaire on migraine headache 
syndromes and nervous disorders presumably completed by the 
veteran; VA outpatient treatment records from December 1999 
to April 2002 and from May to October 2003; a VA examination 
report from May 2004 which concluded that the veteran's 
mental condition was not related to his service-connected 
scars, and a letter from a private physician indicating in 
pertinent part that the veteran had a major depressive 
disorder.

While the evidence submitted in this case since the last 
denial is new, and confirms that the veteran has a mental 
disorder, the evidence is not material in that it fails to 
relate the veteran's mental condition either to an event in 
service or to a service-connected disability, and therefore 
it does not raise a reasonable possibility of substantiating 
the claim for service connection.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to service connection for a psychiatric condition 
remains denied.

II.  Claim for TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).

The veteran has the following service-connected disabilities: 
disfiguring scars of the facial area (rated as 50 percent 
disabling); conjunctivitis (rated as 10 percent disabling), 
and scars of the left forearm, wrist, and left index finger 
(all rated as noncompensable).  His combined rating is 60 
percent.

As the veteran is only 60 percent disabled based on multiple 
service-connected disabilities, he fails to meet the 
schedular criteria for a TDIU.  Nevertheless, for those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities. 38 
C.F.R. § 4.16(b).

The medical evidence fails to show, however, that the 
veteran's service connected disabilities have caused 
limitation of function of any affected part, or in any other 
way impacted his overall employability, aside from that 
inherent in the ratings assigned.  As such, the veteran's 
claim for a TDIU is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via April 2002 and June 
2003 letters, which clearly advised him of the first, second 
and third elements required by Pelegrini II.    The letters 
also asked the veteran to inform VA if there was any other 
evidence or information he thought would support his claims.  
In addition, August 2003 and July 2004 statements of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  In this way, the veteran has effectively been 
provided the required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

SSA records, VA outpatient treatment records, and a private 
medical opinion have been obtained since the veteran's claim 
was last denied.  The veteran was also provided with a VA 
mental examination, and he was scheduled for a hearing, but 
he cancelled his request.  The veteran was again offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.

ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for a psychiatric disability is not reopened and this appeal 
is denied.  

A TDIU is denied.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


